Case 2:21-cv-02841-DMG-MAA Document 8 Filed 04/16/21 Page 1 of 6 Page ID #:224



   1   MARC APPLBAUM, ESQ., SBN# 222511
       MIDWAY LAW FIRM APC
   2   4275 Executive Square, Suite 200
       La Jolla, CA 92037
   3   Telephone: (877) 5-MIDWAY
       Email: marc@midwaylawfirm.com
   4

   5   Attorneys for PLAINTIFF
       Michael Mizrachi, Marina Mizrachi, and
   6   Weedmayhem, Inc.
   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       Michael Mizrachi, Marina Mizrachi,       Case Number: 21-cv-02841-DMG
  12   Weedmayhem, Inc.
                                                EX PARTE APPLICATION TO
  13                Plaintiffs,                 ENLARGE TIME UNTIL APRIL 23,
                                                2021 TO FILE RESPONSE TO OSC
  14         vs.                                ON WHY CASE SHOULD NOT BE
                                                DISMISSED FOR LACK OF
  15   Sardor Azimovich Abdullaev,              SUBJECT MATTER
       Individually and dba Vivatex; Sarvar     JURISDICTION; DECLARATION
  16   Azimzhanovich Abdullaev; Ilgar           OF ATTORNEY MARC
       Hajiyev; Xcentric Ventures, LLC an       APPLBAUM; PROPOSED ORDER
  17   Arizona LLC, dba                         ATTACHED HERETO
       badbusinessbureau.com dba
  18   RipoffReport.com; ScamGuard.com;         (DOCKET # 7)
       Does 1-50, Inclusive,
  19
                    Defendants.
  20
  21

  22

  23

  24

  25
             PLAINTIFFS Michael Mizrachi Marina Mizrachi, Weedmayhem, Inc.
  26
       through counsel pursuant to L.R 7-19 respectfully files its Ex Parte Application for
  27
       an ORDER for an additional seven days until April 23, 2021to file its response on
  28
                                                -1-
                   MIZRACHI EX PARTE APPLICATION FOR ENLARGMENT OF TIME 4-16-2021
Case 2:21-cv-02841-DMG-MAA Document 8 Filed 04/16/21 Page 2 of 6 Page ID #:225


       the basis of counsel for PLAINTIFFS calendar in accordance to the April 9, 2021
   1
       Order.
   2

   3         WHEREFORE based on good cause, PLAINTIFFS requests an enlargement
   4   of time for the reasons as stated herein.
   5
                DATED: APRIL 16, 2021
   6

   7
                                                     s/s Marc Applbaum
   8
                                                     Marc Applbaum, Esq.
   9                                                 MIDWAY LAW FIRM APC
                                                     Attorney for Plaintiffs
  10                                                 Michael Mizrachi, Marina Mizrachi,
                                                     Weedmayhem, Inc.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23
  24

  25

  26
  27
  28

                                                   -2-
                  MIZRACHI EX PARTE APPLICATION FOR ENLARGEMENT OF TIME 4-15-2021
Case 2:21-cv-02841-DMG-MAA Document 8 Filed 04/16/21 Page 3 of 6 Page ID #:226



   1
       MARC APPLBAUM, ESQ., SBN# 222511
   2   MIDWAY LAW FIRM APC
       4275 Executive Square, Suite 200
   3   La Jolla, CA 92037
       Telephone: (877) 5-MIDWAY
   4   Email: marc@midwaylawfirm.com
   5
       Attorneys for Plaintiff
   6   Michael Mizrachi, Marina Mizrachi, and
       Weedmayhem, Inc.
   7

   8
                              UNITED STATES DISTRICT COURT
   9
                            CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       Michael Mizrachi, Marina Mizrachi,       Case Number: 21-cv-02841-DMG
  12   Weedmayhem, Inc.
                                                DECLARATION OF MARC
  13                 Plaintiffs,                APPLBAUM IN SUPPORT OF
                                                REQUEST FOR A SEVEN DAY
  14         vs.                                ENLARGMENT OF TIME
  15   Sardor Azimovich Abdullaev,
       Individually and dba Vivatex; Sarvar
  16   Azimzhanovich Abdullaev; Ilgar
       Hajiyev; Xcentric Ventures, LLC an
  17   Arizona LLC, dba
       badbusinessbureau.com dba
  18   RipoffReport.com; ScamGuard.com;
       Does 1-50, Inclusive,
  19
                     Defendants.
  20

  21

  22

  23
  24

  25

  26
  27
  28

                                                 -3-
                   MIZRACHI EX PARTE APPLICATION FOR ENLARGEMENT OF TIME 4-15-2021
Case 2:21-cv-02841-DMG-MAA Document 8 Filed 04/16/21 Page 4 of 6 Page ID #:227


               I,    Marc Applbaum, declare as follows:
   1
   2           1.     I am the attorney that represents PLAINTIFFS in theabove entitled
   3
       cause number, am over the age of 18, licensed to practice law in California,
   4

   5   competent, familiar with the facts and able to testify on all statements made herein.

   6           2.     Due to my current scheduling deadlines and emergency pleadings
   7   associated with a TRO, I am unable to file a response to the OSC until April 13,
   8   2021.
   9           3.     It is my belief that no party will be prejudiced by a one week
  10   extension.
  11           Under penalty of perjury under the laws of the United States, I attest that the
  12   foregoing statements are true and correct.
  13
               DATED: APRIL 16, 2021
  14

  15
                                                    s/s Marc Applbaum
  16
                                                    Marc Applbaum, Esq.
  17                                                MIDWAY LAW FIRM APC
                                                    Attorney for Plaintiffs
  18                                                Michael Mizrachi, Marina Mizrachi,
                                                    Weedmayhem, Inc.
  19

  20

  21

  22

  23
  24

  25

  26
  27
  28

                                                  -4-
                    MIZRACHI EX PARTE APPLICATION FOR ENLARGEMENT OF TIME 4-15-2021
Case 2:21-cv-02841-DMG-MAA Document 8 Filed 04/16/21 Page 5 of 6 Page ID #:228



   1
       MARC APPLBAUM, ESQ., SBN# 222511
   2   MIDWAY LAW FIRM APC
       4275 Executive Square, Suite 200
   3   La Jolla, CA 92037
       Telephone: (877) 5-MIDWAY
   4   Email: marc@midwaylawfirm.com
   5
       Attorneys for PLAINTIFF
   6   Michael Mizrachi, Marina Mizrachi, and
       Weedmayhem, Inc.
   7

   8
                              UNITED STATES DISTRICT COURT
   9
                            CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       Michael Mizrachi, Marina Mizrachi,       Case Number: 21-cv-02841-DMG
  12   Weedmayhem, Inc.
                                                [PROPOSED] ORDER GRANTING
  13                 Plaintiffs,                PLAINTIFFS ENLARGEMENT OF
                                                TIME
  14         vs.
  15   Sardor Azimovich Abdullaev,
       Individually and dba Vivatex; Sarvar
  16   Azimzhanovich Abdullaev; Ilgar
       Hajiyev; Xcentric Ventures, LLC an
  17   Arizona LLC, dba
       badbusinessbureau.com dba
  18   RipoffReport.com; ScamGuard.com;
       Does 1-50, Inclusive,
  19
                     Defendants.
  20

  21

  22

  23
  24

  25

  26
  27
  28

                                                 -5-
                   MIZRACHI EX PARTE APPLICATION FOR ENLARGEMENT OF TIME 4-15-2021
Case 2:21-cv-02841-DMG-MAA Document 8 Filed 04/16/21 Page 6 of 6 Page ID #:229



   1         The Court having read PLAINTIFFS counsel Ex Parte Application to
   2   Enlarge Time until April 23, 2021 for good cause appearing.
   3         HEREBY ORDERS THAT
   4         PLAINTIFFS counsel has until April 23, 2021 to file a Response to the
   5         Court’s OSC.
   6

   7         Dated: April ____ 2021                  __________________________
   8                                                 Honorable Dolly M. Gee
   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23
  24

  25

  26
  27
  28

                                               -6-
                 MIZRACHI EX PARTE APPLICATION FOR ENLARGEMENT OF TIME 4-15-2021
